—Appeal from an order of Supreme Court, Jefferson County (Gilbert, J.), entered February 5, 2002, which, inter alia, granted the motion of defendant Wal-Mart Stores, Inc. for summary judgment and dismissed the amended complaint against it.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see *1067also CPLR 5501 [a] [1]). Present — Pigott, Jr., P.J., Hurlbutt, Lawton and Hayes, JJ.